Citation Nr: 0026222	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-01 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of exposure 
to cold, to include arthritis of the feet, knees, hands and 
back.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946. 
 
This appeal arises from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's claim 
of entitlement to service connection for arthritis of the 
knees, hands, feet and back as residuals of a cold injury.  


FINDINGS OF FACT

1.  The veteran participated in combat.  

2.  The veteran asserts that he was exposed to extreme cold 
during combat service and the claims file contains competent 
evidence showing that the veteran may have residuals of a 
cold injury.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of exposure to cold, to include arthritis of the 
feet, knees, hands and back is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially asserts that he has residuals of 
exposure to cold, to include arthritis of the feet, knees, 
hands and back as a result of his service.  In particular, he 
argues that he has the claimed injuries as a result of 
exposure to extreme cold while fighting in Europe during 
World War II.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  If a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under current case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

The initial question in this case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  That 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

As an initial matter, the law provides that, 
consistent with circumstances of service and notwithstanding 
that there is no official record of service incurrence of the 
injury.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994). 

In this case, the veteran's DD-214 shows that his awards 
include the Combat Infantryman Badge and the Silver Star.  
His military occupation specialty was "rifle NCO," and his 
campaigns included Rome-Arno, Southern France, Rhineland and 
Central Europe.  Based on the foregoing, the Board finds that 
the veteran is qualified for the combat veteran's special 
consideration under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d). 

The veteran's service medical records show that he was 
treated for cellulitis of the right elbow after a fall, 
beginning in September 1944.  He was also treated for 
lymphadenitis at that time.  Service medical records do not 
show treatment for exposure to cold, or arthritis.  The 
veteran's separation examination report, dated in January 
1946, indicates that his skin, musculoskeletal system, and 
feet were clinically evaluated as normal, and does not 
contain any mention of residuals of a cold injury or 
arthritis.  

Reports from Asif M. Sheikh, M.D., dated in 1996, show that 
the veteran was treated for pain and swelling in his knees 
and right hand.  The diagnoses included genu varum and 
degenerative joint disease of the knees.

A VA cold injury protocol examination report, dated in 
November 1998, shows that the veteran reported that he had 
been exposed to freezing cold temperatures during service in 
Germany.  He complained of stiffness in the ankles, cold 
feet, great sensitivity to cold, and numbness.  On 
examination, he walked with a cane, and there was some edema 
at the ankles.  Ankle reflexes were absent, and there was 
some pain reported on motion.  There was no evidence of 
vascular compromise.  The impression was "[R]esidual from 
cold injury as described above.  It appears to be affecting 
the patient's ability to ambulate to a mild to moderate 
degree."  In the conclusion, the examiner further stated 
that some of the veteran's problems were probably caused by 
peripheral neuropathy that was due to his diabetes and high 
blood pressure.

VA outpatient treatment reports, dated in 1998, contain 
evidence of degenerative changes, spurring and disc disease 
in the lumbar spine, knee pain, and (otherwise unspecified) 
osteoarthritis.

In this case, the record includes the veteran's contentions 
that he was exposed to extreme cold during service in Europe.  
His allegations are accepted as sufficient proof of service 
incurrence of the claimed injury.  See 38 U.S.C.A. § 1154(b).  
In addition, the November 1998 VA cold injury protocol 
examination report contains an impression of "residual from 
cold injury," and the examiner stated that these residuals 
appear to be affecting the patient's ability to ambulate to a 
mild to moderate degree.  There is also medical evidence of 
arthritis in the VA outpatient treatment reports.  The Board 
therefore finds that this evidence well grounds the veteran's 
claim under 38 U.S.C.A. § 5107(a).


ORDER

The veteran's claim of entitlement to service connection for 
residuals of exposure to cold, to include arthritis of the 
feet, knees, hands and back, is well grounded, and to this 
extent, the appeal is granted, subject to the development 
requested below.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a); Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Furthermore, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In this case, the Board first notes that a review of the 
veteran's claim, received in September 1998, shows that he 
claimed arthritis of the hands, feet, knees and back as a 
result of exposure to cold.  The Board has determined that 
the veteran's claim is well grounded, and in order to allow 
for the possibility that the veteran may have residuals of 
frostbite other than arthritis, the Board has determined that 
the issue is more accurately framed as a claim for residuals 
of exposure to cold, to include arthritis.  See e.g., 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (upon 
submission of a well-grounded claim, VA's duty to assist 
includes development of the claim under all potential 
theories of entitlement); see also Meyers v. Derwinski, 1 
Vet. App. 127 (1991); EF v. Derwinski, 1 Vet. App. 324 (1991) 
(the Board is required to review all issues which are 
reasonably raised from a liberal interpretation of the 
appellant's substantive appeal).  

With regard to the medical evidence, the November 1998 VA 
cold injury protocol examination report contains an 
impression of "residual[s] from cold injury."  However, 
this diagnosis lacks specificity.  In addition, the VA 
examination report lacks specific findings which make the 
exact nature and extent of these residuals clear.  For 
example, although the examiner stated that the veteran's cold 
injury residuals appear to be affecting his ability to 
ambulate to a mild to moderate degree, it is not clear 
whether these residuals affect the feet, ankles, knees and/or 
hips.  In addition, the Board notes that the claim is 
complicated by the fact that the veteran has been diagnosed 
with (nonservice-connected) diabetes and high blood pressure, 
and that the VA examiner appears to indicate that the claimed 
symptoms may be the result, at least in part, of diabetes 
and/or high blood pressure.  The Board would also note that 
in the veteran's Notice of Disagreement he stated that 
"[w]hether it be diagnosed as peripheral neuropathy or 
arthritis doesn't matter to me - all I know is I have painful 
disabilities which I am sure are residuals of [frostbite]."  
Under the circumstances, the Board is convinced that a remand 
is required to provide the veteran with a comprehensive 
examination.  

As a final matter, at his hearing, held in April 1998, the 
veteran reported that he was treated for joint pain in 1948 
by a private physician whom he identified as Dr. Granger.  On 
remand, the RO should request that the veteran furnish Dr. 
Granger's address, followed by an attempt to obtain these 
records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide an authorization for 
release of medical records to permit 
obtaining records from Dr. Granger.  The 
RO should then obtain and associate any 
records pertaining to the veteran from 
Dr. Granger.

2.  Any pertinent VA medical reports not 
already of record should be obtained and 
associated with the claims file

2.  The veteran should be afforded an 
examination with an appropriate physician 
to ascertain the nature and severity of 
any residuals of exposure to cold the 
veteran may currently have.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether the veteran has 
any residual disorder(s) which is/are 
associated with his exposure to cold 
weather during combat in World War II and 
specify the nature of any such disorder.  
This report should include a complete 
rationale for all opinions expressed and 
a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


